Title: Friday Novr. 7th.
From: Adams, John Quincy
To: 


       In the forenoon I went with M: W. Vaughan; and saw the Pantheon; a place of public entertainment; it is only remarkable for one Room which is very large and elegant. We went also to see the Cathedral of St Paul’s; the largest Protestant Church, extant. It is very magnificent on the outside; but the inside is by no means extraordinary; there is one thing which they say is to be met with no where else. It is a gallery which is about 100 yards in circumference. If a Person whispers in it: what he says is as distinctly heared on the opposite side as if the person was near. It is called the whispering gallery: we went up to the top of the Church, from which we had a very fine view of the City. From thence went to the academy of arts in the Adelphi; to see a Series of Paintings, by a Mr. Barry; representing the Progress of Society, in six different Pictures.
       Dined at Mr. Copley’s.
      